DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Response to Arguments
With regards to the Applicants’ Remarks dated January 27, 2022:
Regarding the rejection of claims 1-12 under 35 U.S.C. 112(b), Applicant’s amendment and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn.
	Regarding the rejection of claims 1-12 under 35 U.S.C. 102(a)(1), Applicant’s amendment and arguments have been fully considered and are persuasive. Applicants argue that “Hardt discloses a system in which a packet prioritization module places all received packets in a queue, and discards the packets from the queue when the PTS value of a packet is earlier in time than an STC value of a target client device. The prioritization module prioritizes the remaining packets in the queue for transmission. The features recited in the context of independent claims 1 and 7 are distinguishable over Hardt by performing transmission and discarding operations prior to received packets being stored in a queue”. Examiner agrees. Applicants further argue that “Coffer provides guidance for transmitting a packet without queuing. Hardt discloses an operation in which the total time is used to prioritize packets within a queue or discard packets from a queue. However, the combination of Hardt and Cotter does not disclose or suggest use of a total time needed to transmit other packets pending in the queue based on the calculated transmission time, in determining whether to bypass placing packets in a queue. Nothing from the disclosure of Coffer would have guided or motivated an artisan to modify Hardt’s prioritization operation of packets in queue such that the placement of packets in a queue is altogether bypassed as alleged by the Office. Even further, the cited art does not disclose using “a total time needed to transmit other packets pending in a queue to determine whether a packet should be placed in a queue.” Hardt’s objective is to facilitate dynamic packet prioritization for delivery of multiple media streams based upon packet time stamp information (par. 14). During operation, Cotter only considers whether the packet is at its destination in determining whether to bypass placement of the packet in the queue. Modifying Hardt to not consider time stamp information or packet timing information in determining whether to bypass the queue would frustrate its ability to achieve the stated objective. For at least these reasons, Applicant respectfully submits that the pending claims are not obvious over the alleged combination of Hardt and Cotter because the rationale to combine be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.””. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 


Allowed Claims
Claims 1-12 are allowed.

Related Prior Art
Shahar et al. (US 2008/0198866 A1) teaches receiving multiple packets at multiple queues, where packets received at the bypass queue are transmitted substantially simultaneously (abstract, par. [0024]). However, Shahar does not teach all of the argued claimed features that were not taught by the prior art previously cited. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1, including comparing the transmission window of received multimedia packets to a total time needed to transmit other packets pending in the queue based on the calculated transmission time; and transmitting, immediately from an output port of the wireless router by circumventing the queue, the received multimedia packets to the video client if the total time exceeds the transmission window and transmission of the time stamped multimedia packets within the transmission window can be met. Independent claim 7 contains similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG SURVILLO/Primary Examiner, Art Unit 2442